In this proceeding Lee Mattox by his attorneys filed in this court on March 20, 1922, a petition wherein it is averred that he is unlawfully restrained of his liberty and imprisoned in the county jail of Le Flore county, by John Hunt, sheriff of said county, under and by virtue of a commitment issued by P.H. Green, justice of the peace in and for the city of Poteau district, upon a preliminary examination wherein petitioner was charged with the murder of *Page 384 
one V.G. Logan, and that his illegal detention consists in this, to wit, that under the evidence introduced on the preliminary examination, the proof of his guilt is not evident nor the presumption thereof great; that he filed an application for bail in the district court of Le Flore county; and that upon the hearing of the same bail was denied.
A transcript of the testimony taken upon the preliminary examination is annexed to and made a part of his petition.
We deem it unnecessary to detail all the facts which the evidence tends to show. It appears that V.G. Logan, the deceased, conducted a store in the inland town of Summerfield; that the defendant, Lee Mattox, was a mail carrier from Summerfield to Le Flore; that the defendant's wife was a clerk in Logan's store; that on the morning of the tragedy the defendant and his wife went to Logan's store, and the defendant commenced shooting at the deceased, who ran out the door and fell, and the defendant fired two or three more shots into the body of the deceased after he fell. Several persons rushed up to where the deceased was lying, and found that he was dead. The deceased was unarmed.
The defendant did not elect to testify as a witness upon the preliminary examination, but by stipulation of the parties after the petition was filed in this court testified as a witness in his own behalf before the committing magistrate, a transcript of which testimony has been filed herein in support of his application.
Upon a consideration of all the evidence presented in support of the application in this case, we are of opinion that petitioner is not entitled as a matter of right to be admitted to bail. It is therefore considered and adjudged that the writ be denied and bail refused. *Page 385